

DELTA APPAREL, INC. 2010 STOCK PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (“Agreement”) is dated this ___ day
of ______________, 20__ by and between DELTA APPAREL, INC., a Georgia
corporation (“Company”), and ____________________ (“Participant”).
WHEREAS, the Board of Directors of the Company has, pursuant to the Delta
Apparel, Inc. 2010 Stock Plan (“Plan”), made an Award of the grant of Restricted
Stock Units of the Company to the Participant and authorized and directed the
execution and delivery of this Agreement;
NOW THEREFORE, in consideration of the foregoing, the mutual promises
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the Company and the Participant
hereby agree as follows. All capitalized terms not otherwise defined herein
shall have the meaning ascribed to them in the Plan.
Section 1. AWARD OF RESTRICTED STOCK UNITS
In consideration of the services performed and to be performed by the
Participant, the Company hereby awards to the Participant under the Plan a total
of _________ Restricted Stock Units under Section 8c of the Plan, which are
subject to the terms and conditions set forth in this Agreement and the Plan.
The value of each Restricted Stock Unit shall be determined and measured by the
value of one share of stock of the Company.
Section 2.    VESTING OF UNITS BASED ON SERVICE REQUIREMENTS
The Restricted Stock Unit grants are based on Service requirements and shall
vest on the date on which the Company files with the U.S. Securities and
Exchange Commission its annual report on Form 10-K for the Company's 2020 fiscal
year ending October 3, 2020 (“RSU Vesting Date”).
Notwithstanding the above, occurrence of any of the following events shall cause
the immediate vesting of Restricted Stock Units:
 
 
(a)
The death of the Participant;



 
 
(b)
Disability of the Participant;

 
 
(c)
A Change in Control.

Section 3.    NON-TRANSFERABILITY OF RIGHTS
The Participant shall have no right to sell, transfer, pledge, assign or
otherwise assign or hypothecate any of the Participant's rights under this
Agreement or, until the Awards granted hereby covering the Restricted Stock
Units shall vest, the Restricted Stock Units covered by the Award granted
hereby, other than by will or the laws of descent and distribution, and such
rights shall be exercisable during Participant's lifetime only by the
Participant.
Section 4. PAYMENT UPON VESTING OF RESTRICTED STOCK UNITS
Subject to the terms and conditions of the Plan, the Company shall, as soon as
practicable following the RSU Vesting Date (but no later than March 15 of the
calendar year following the calendar year that includes such vesting date),
deliver to you a number of Shares equal to the aggregate number of Restricted
Stock Units that became vested on the RSU Vesting Date.
Upon payment by the Company, the Restricted Stock Units shall therewith be
cancelled. The delivery of Shares under this Section 4 shall be subject to
applicable employment and income tax withholding and the terms of Section 6
herein.
Section 5.    NO DIVIDEND OR VOTING RIGHTS
The Participant acknowledges that he or she shall be entitled to no dividend or
voting rights with respect to the Restricted Stock Units.
Section 6.    WITHHOLDING TAXES; SECTION 83(b) ELECTION
 
 
(a)
No shares will be payable upon the vesting of a Restricted Stock Unit unless and
until the Participant satisfies any Federal, state or local withholding tax
obligation required by law to be withheld in respect of this Award. The
Participant acknowledges and agrees that to satisfy any such tax obligation the
Company may deduct and retain from the Shares payable upon vesting of the
Restricted Stock Units such number of shares as is equal in value to the
Company's minimum statutory withholding obligations with respect to the income
recognized by the Participant upon such vesting (based on minimum statutory
withholding rates for Federal and state tax purposes, including payroll taxes,
that are applicable to such income). The number of such shares to be deducted
and retained shall be based on the closing price of the shares on the day prior
to the applicable RSU Vesting Date.

Section 7.    ENFORCEMENT; INCORPORATION OF PLAN PROVISIONS
 
 
(b)
The Participant acknowledges that in the event an election under Section 83(b)
of the Internal Revenue Code of 1986 is filed with respect to this Award,
Participant must give a copy of the election to the Company within ten days
after filing with the Internal Revenue Service.

The participant acknowledges receipt of the Delta Apparel, Inc. 2010 Stock Plan
(the “Plan”), of the Company. The Restricted Stock Units Award evidenced hereby
is made under and pursuant to the Plan, and incorporated herein by reference,
and such Award is subject to all of the provisions thereof. Capitalized terms
used herein without definition shall have the same meanings given such terms in
the Plan. The Participant represents and warrants that he or she has read the
Plan and is fully familiar with all the terms and conditions of the Plan and
agrees to be bound thereby.
Section 8.    MISCELLANEOUS
 
 
(a)
No Representations or Warranties. Neither the Company nor the Committee or any
of their representatives or agents has made any representations or warranties to
the Participant with respect to the income tax or other consequences of the
transactions contemplated by this Agreement, and the Participant is in no manner
relying on the Company, the Committee or any of their representatives or agents
for an assessment of such tax or other consequences.



 
 
(b)
Employment. Nothing in this Agreement or in the Plan or in the making of the
Award shall confer on the Participant any right to or guarantee of continued
employment with the Company or any of its Subsidiaries or in any way limit the
right of the Company or any of its Subsidiaries to terminate the employment of
the Participant at any time.

 
 
(c)
Investment. The Participant hereby agrees and represents that any shares payable
upon vesting of the Restricted Stock Units shall be held for the Participant's
own account for investment purposes only and not with a view of resale or
distribution unless the shares are registered under the Securities Act of 1933,
as amended.

 
 
(d)
Necessary Acts. The Participant and the Company hereby agree to perform any
further acts and to execute and deliver any documents which may be reasonably
necessary to carry out the provisions of this Agreement.

 
 
(e)
Severability. The provisions of this Agreement are severable and if any one or
more provisions may be determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions, and any partially enforceable
provision to the extent enforceable in any jurisdiction, shall nevertheless be
binding and enforceable.

 
 
(f)
Waiver. The waiver by the Company of a breach of any provision of this Agreement
by the Participant shall not operate or be construed as a waiver of any
subsequent breach by the Participant.



 
 
(g)
Binding Effect; Applicable Law. This Agreement shall bind and inure to the
benefit of the Company and its successors and assigns, and the Participant and
any heir, legatee, or legal representative of the Participant. This Agreement
shall be construed, administered and enforced in accordance with and subject to
the terms of the Plan and the laws of the State of Georgia.

 
 
(h)
Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding.

 
 
(i)
Amendment. This Agreement may be amended by written agreement of the Participant
and the Company, without the consent of any other person.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first hereinabove written.


DELTA APPAREL, INC.
By: ______________________________________


PARTICIPANT
_________________________________________


